Citation Nr: 0826529	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee mild degenerative changes with history 
of a medial meniscus tear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee ligamentous laxity.

3.  Entitlement to an increased evaluation for lumbar spine 
degenerative disc and joint disease, currently evaluated as 
20 percent disabling.

4.  Prior to February 10, 2003, entitlement to an evaluation 
in excess of 10 percent for cervical spine disc herniation.

5.  On and after February 10, 2003, entitlement to an 
increased evaluation for cervical spine disc herniation, 
currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1974 to 
July 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
remand portion of the decision below and is remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Right knee mild degenerative changes with history of a 
medial meniscus tear (right knee arthritis) is manifested by 
degenerative joint disease, knee flexion to 100, 120, and 170 
degrees, and knee extension to 0 degrees.

2.  Right knee ligamentous laxity (right knee instability) is 
manifested by mild lateral instability.

3.  Prior to September 26, 2003, lumbar spine degenerative 
disc and joint disease (lumbar spine disorder) was manifested 
by moderate limitation of lumbar spine motion.

4.  On and after September 26, 2003, a lumbar spine disorder 
is manifested by forward flexion to 85 degrees and no 
ankylosis of the lumbar or complete spine.

5.  Prior to February 10, 2003, cervical spine disc 
herniation (cervical spine disorder) was manifested by slight 
limitation of cervical spine motion.

6.  From February 10, 2003 to September 26, 2003, a cervical 
spine disorder was manifested by osteoarthritis and moderate 
limitation of cervical spine motion.

7.  On and after September 26, 2003, a cervical spine 
disorder is manifested by forward flexion to 50 degrees and 
no ankylosis of the cervical or complete spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

3.  The criteria for an increased evaluation for a lumbar 
spine disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

4.  Prior to February 10, 2003, the criteria for an increased 
evaluation for a cervical spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5290 (2003).


5.  On and after February 10, 2003, the criteria for an 
increased evaluation for a cervical spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5290 (2003); 38 C.F.R. 
§ 4.71a, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a re-adjudication of the veteran's 
claims, an August 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  VA did not, prior to initial 
adjudication of the veteran's claims for increased evaluation 
for lumbar and cervical spine disorders, provide notice that 
there must be evidence of worsening of the disability and the 
effect on employment and daily life, notice of the specific 
requirements of the diagnostic code to qualify for a higher 
rating, notice of the application of diagnostic codes and 
disability ratings, or notice of the different types of 
competent evidence to show the above.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  But the essential 
fairness of the adjudication was not affected because the 
veteran was so notified in an August 2006 letter, June 2006 
statement of the case (SOC), and December 2006 supplemental 
SOC, which was followed by a November 2007 supplemental SOC 
that readjudicated the veteran's claims.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication); see also 
Prickett, 20 Vet. App. at 376.  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders, 487 
F.3d at 889.

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not, however, apply to the appeal regarding 
right knee arthritis and instability evaluations, because 
that part of the appeal is based on the assignment of initial 
ratings for disabilities following an initial award of 
service connection for the disabilities.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.  
Staged ratings are, however, appropriate in any claim for an 
increased evaluation when the factual findings show distinct 
time periods in which a disability exhibits symptoms that 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Right knee arthritis and right knee instability evaluations

By a May 2003 rating decision, the RO granted service 
connection for right knee arthritis and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
effective September 25, 2002.  The RO also granted service 
connection for right knee instability and assigned a separate 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, effective September 25, 2002.  In April 2004, the 
veteran filed a notice of disagreement alleging entitlement 
to increased evaluations.  The RO issued an SOC in June 2006 
and in July 2006, the veteran filed a substantive appeal.  

The veteran's right knee arthritis is evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2007).  The 10 percent 
evaluation contemplates traumatic arthritis established by x-
ray findings with noncompensable limitation of motion or the 
absence of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Limitation of knee flexion is 
assigned 20 and 30 percent ratings for flexion limited to 30 
and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2007).  Limitation of knee extension is assigned 
20, 30, 40, and 50 percent ratings for extension limited to 
15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2007).  A March 2002 VA medical record 
noted that an x-ray demonstrated right knee degenerative 
joint disease.  In a February 2003 VA general medical 
examination, there was right knee flexion to 170 degrees and 
extension to 0 degrees.  At the March 2003 VA joints 
examination, there was right knee flexion to 120 degrees and 
extension to 0 degrees.  A magnetic resonance imaging (MRI) 
examination showed degenerative changes.  At the September 
2006 VA joints examination, there was right knee flexion to 
120 degrees.  An x-ray showed right knee osteoarthritis.  An 
October 2006 VA record found right knee flexion to 100 
degrees.  The evidence thus shows x-ray evidence of 
arthritis, full knee extension, and noncompensable limitation 
of knee flexion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261.  Accordingly, an initial evaluation in 
excess of 10 percent is not warranted.  

The veteran's right knee instability is evaluated as 10 
percent disabling which contemplates slight recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Moderate and severe recurrent 
subluxation or lateral instability warrant 20 and 30 percent 
evaluations, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  At an August 2001 VA spine examination, there was 
right knee minimum anterior-posterior excursion, no 
mediolateral excursion, and positive pain with patellar 
grind.  In a February 2003 VA general medical examination, 
there was right knee laxity and instability.  At the March 
2003 VA joints examination, the veteran reported right knee 
popping.  Examination showed right knee positive grind test 
and increased anterior posterior excursion.  An MRI suggested 
a small meniscal cyst versus a tear to the articular surface.  
The assessment was right knee internal derangement and 
ligamentous laxity.  In a September 2006 VA medical record, 
the veteran reported right knee laxity and buckling.  There 
was marked laxity with valgus stress.  At the September 2006 
VA joints examination, the veteran reported right knee give-
way but denied instability, episodes of dislocation or 
subluxation, and locking.  Examination showed no grinding, 
effusion, dislocation, or locking.  There was mild 
instability, abnormal but present meniscus, and a negative 
McMurray's test.  A right knee MRI impression was a tear in 
the anterior and posterior medial meniscus.  In an October 
2006 VA record, there was laxity of the right anterior 
cruciate ligament.  Here, the evidence suggests mild 
instability because although in September 2006 the veteran 
reported knee laxity and there was marked laxity with valgus 
stress, at the September 2006 VA joints examination, the 
veteran denied instability, dislocation, and subluxation, and 
examination revealed only mild instability.  Overall, during 
the course of the appeal period, the constellation of 
symptomatology reflects more closely approximates mild, and 
not moderate, instability.  38 C.F.R. § 4.7 (2007) (noting 
that where there is a question as to which of two evaluations 
is to be applied, the higher evaluation will be assigned only 
if the disability picture more nearly approximates the 
criteria required for that rating); see also 38 C.F.R. 
§§ 3.344, 4.21 (2007).  Accordingly, an initial evaluation in 
excess of 10 percent for right knee instability is not 
warranted.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes for right knee 
arthritis and right knee instability.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The RO has assigned 
separate evaluations for right knee arthritis and right knee 
instability and thus increased evaluations under either 
diagnostic code have been considered.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257; see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (holding that 
knee arthritis and instability may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is x-ray evidence of arthritis, a 
separate rating for arthritis could be based on painful 
motion under 38 C.F.R. § 4.59).  

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).  
In February 2003 VA medical record, the veteran reported that 
his knee often locked.  But in a September 2006 VA joints 
examination, the veteran denied locking episodes.  The 
evidence thus does not show frequent episodes of locking, 
pain, and effusion, and increased evaluations are not 
warranted under this alternate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Additionally, an evaluation 
in excess of 10 percent is not allowed for genu recurvatum or 
removal of the semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5259, 5263 (2007).  Moreover, the evidence 
of record does not demonstrate right knee ankylosis or 
malunion or nonunion of the tibia and fibula.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 (2007).  Accordingly, 
initial evaluations in excess of 10 percent for right knee 
arthritis and instability are not warranted under alternative 
diagnostic codes.  

Consideration has been given to whether there is any 
additional functional loss not contemplated in the current 10 
percent evaluations for right knee arthritis and right knee 
instability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include:  weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2007).  In VA medical records 
throughout the applicable time period, the veteran reported 
constant right knee pain that ranged from 3/10 to 10/10 and 
averaged 4 to 8/10, tenderness, and crepitation.  In a May 
2002 VA record, the veteran reported right knee weakness.  
The veteran reported his pain was sharp, dull, aching, and 
stabbing.  The pain was relieved by rest and methadone and 
was worsened by activity.  At the February 2003 VA general 
medical examination, the veteran reported knee swelling and 
locking.  At the March 2003 VA joints examination, the 
veteran reported right knee popping and swelling.  He 
reported flare-ups that occurred about every 4 weeks by 
turning on his foot, prolonged standing, driving with the 
knee flexed, or repetitive bending, and required that he use 
crutches.  He stated that he did not work due to the severity 
of his pain.  In a September 2006 VA record, the veteran 
reported knee laxity and buckling.  At the September 2006 VA 
joints examination, the veteran reported he did not use 
assistive aids for walking, but was only able to stand up for 
one hour and walk 1/4 mile.  He denied instability, weakness, 
episodes of dislocation or subluxation, locking, and 
effusion.  The veteran reported right knee giveway and 
stiffness.  Every 1 to 2 months, there were mild flare-ups 
that lasted 1 to 2 weeks which required rest.  In an October 
2006 VA record, the veteran reported that his pain was 
worsened by twisting or weight bearing in the wrong position 
and was relieved by Ace bandage and rest.  He reported flare-
ups every 4 to 6 weeks, which caused swelling and required a 
wrap and rest.  In an April 2007 VA record, the veteran 
reported that he took methadone for his back and knee pain.  

The objective medical evidence of record demonstrated lower 
extremity 5/5 motor strength in VA medical records from May 
2002, July 2002, April 2005, September 2005, March 2006, 
September 2006, and April 2007.  There was normal ambulation 
in VA records from May 2002, September 2006, and April 2007.  
The VA records also demonstrated knee instability throughout 
the time period.  At the March 2003 VA joints examination, 
there was right knee tenderness but no effusion.  In a 
September 2006 VA record, there was no knee effusion.  At the 
September 2006 VA joints examination, there was no right knee 
deformity, joint ankylosis, effusion, dislocation, locking, 
mass, click or snaps, or grinding.  There was patellar 
crepitance, subpatellar tenderness, and abnormal but present 
meniscus.  The examiner found painful range of right knee 
motion, but no additional limitation of motion upon 
repetition.  The examiner determined there were significant 
effects on the veteran's usual occupation, to include 
decreased mobility, problems with lifting and carrying, and 
pain, but found no effects on feeding, bathing, dressing, 
toileting, and grooming.  The knee caused mild effects on 
shopping, recreation, and traveling, moderate effects on 
exercise and chores, and prevented sports.  In an October 
2006 VA record, there was knee tenderness to palpation, 4/5 
strength of the hamstrings and quadriceps.  

The evidence thus shows painful range of motion and 
instability, but instability is already contemplated within 
the 10 percent evaluation for right knee instability.  The 
evidence also shows that although there is pain and effects 
on various activities of daily living, and flare-ups, there 
was good lower extremity strength, range of motion was not 
further limited by repetition to a compensable degree, and 
the evidence did not show weakness, fatigability, or lack of 
coordination.  Accordingly, there is no additional functional 
loss not contemplated in the 10 percent initial evaluations 
for right knee arthritis and right knee instability and that 
increased evaluations on this basis are not warranted.  



Spine disorder evaluations

By a January 2002 rating decision, the RO granted service 
connection for a lumbar spine disorder and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5292, effective December 19, 2000.  The RO also granted 
service connection for a cervical spine disorder and assigned 
a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5290, effective December 19, 2000.  In January 
2003, the veteran filed a claim for increased evaluations for 
the lumbar spine and cervical spine disorders.  By a May 2003 
rating decision, the RO continued the evaluations.  In April 
2004, the veteran filed a notice of disagreement alleging 
entitlement to increased evaluations.  The RO issued an SOC 
in June 2006 assigning a 20 percent evaluation for the 
cervical spine disorder, effective February 10, 2003, and 
continuing the lumbar spine evaluation.  In July 2006, the 
veteran filed a substantive appeal.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claims 
for increase under both the old criteria and the current 
regulations.  Thus, there is no prejudice to the veteran for 
the Board to apply the regulatory revisions of September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Lumbar spine evaluation prior to September 26, 2003

Prior to September 26, 2003, the veteran's 20 percent 
evaluation contemplated arthritis and moderate limitation of 
lumbar spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5292 (2003); see also 38 C.F.R. § 4.27 (2007) (noting 
that the hyphenated code reflects that the disability 
includes two disorders).  A 40 percent evaluation was 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  For VA purposes, normal 
thoracolumbar spine forward flexion is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2007).  In a May 2002 VA medical record, there was 
lumbar spine forward flexion to 70 degrees, extension to 10 
degrees, and "OK" bilateral rotation and lateral flexion.  
At the February 2003 VA general medical examination, there 
was forward flexion to 60 degrees, extension to 18 degrees, 
bilateral lateral flexion to 20 degrees, and good bilateral 
rotation.  The impression was severe lumbar spine 
osteoarthritis.  At the March 2003 VA joints examination, 
there was forward flexion to 75 degrees, extension to 5 
degrees, bilateral lateral bending to 25 degrees, and 
bilateral rotation to 40 degrees.  The evidence thus shows at 
least 2/3 of full forward flexion, 2/3 or full bilateral 
lateral flexion, and essentially full bilateral rotation.  
Although the evidence shows extension to 5, 10, and 18 
degrees, the other ranges of motion remained moderately, 
rather than severely, limited.  38 C.F.R. § 4.7.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted prior to September 26, 2003.

Consideration has been given to an increased evaluation for 
the veteran's service-connected lumbar spine disorder under 
other potentially applicable diagnostic codes prior to 
September 26, 2003.  Schafrath, 1 Vet. App. at 595.  The RO 
has awarded service connection for and separately evaluated a 
cervical spine disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 
5287, 5290 (2003).  Additionally, the evidence of record did 
not demonstrate fracture of a lumbar spine vertebra, 
ankylosis of the complete, dorsal, or lumbar spine, or 
limitation of dorsal spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5288, 5289, 5291 (2003).  For 
lumbosacral strain and sacroiliac injury or weakness, a 40 
percent evaluation was assigned for severe strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 
(2003).  A May 2002 VA medical record, the February 2003 VA 
general medical examination, and the March 2003 VA joints 
examination noted full lumbar spine lateral flexion and at 
least 2/3 full forward flexion.  The evidence did not 
demonstrate listing of the whole spine, positive 
Goldthwaite's sign, or abnormal mobility on forced motion.  
An increased evaluation is thus not warranted under this 
alternate diagnostic code.  

For intervertebral disc syndrome, a 40 percent evaluation was 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  An incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1) (2003).  Intervertebral disc syndrome could 
also be rated by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Chronic orthopedic and 
neurologic manifestations meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  

Here, the evidence of record did not demonstrate any 
physician-prescribed bed rest.  Moreover, the evidence of 
record does not demonstrate lumbar spine neurologic signs and 
symptoms that were present constantly or nearly so.  In a May 
2002 VA medical record, the veteran reported left leg 
numbness, but denied radiating pain and bowel or bladder 
problems.  Examination showed intact sensation but diminished 
deep tendon reflexes at the knees and ankles.  In July 2002 
and January 2003 VA records, the veteran reported radiating 
low back pain.  The neurological examination, however, was 
intact.  At the February 2003 VA general medical examination, 
there were positive bilateral straight leg raise tests, 
absent right knee reflex, absent right ankle jerk, 1+ left 
ankle jerk, normal right plantar response, and absent left 
plantar response.  At the March 2003 VA joints examination, 
the veteran denied radiating low back pain.  Examination 
showed 2+ and symmetrical reflexes and intact sensation.  The 
assessment was lumbar spine degenerative disc disease.  In a 
July 2003 VA record, the veteran reported radiating low back 
pain.  The neurological examination was intact.  The evidence 
thus shows that although there were intermittent subjective 
evidence of neurological complaints and the February 2003 
examination was suggestive of neurological manifestations, 
the remaining subjective and objective evidence of record 
does not demonstrated constant or nearly constant neurologic 
signs and symptoms from intervertebral disc syndrome.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Accordingly, 
prior to September 26, 2006, alternate diagnostic codes do 
not provide for an evaluation in excess of 20 percent.

Lumbar spine evaluation on and after September 26, 2003

On and after September 26, 2003, the veteran's 20 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5242, General Rating Formula for Diseases and Injuries of the 
Spine (General Rating Formula) (2007).  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine, a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula.  At the September 2006 VA 
spine examination, there was lumbar spine forward flexion to 
85 degrees, extension to 25 degrees, bilateral lateral 
flexion to 30 degrees, and bilateral lateral rotation to 30 
degrees.  The evidence thus does not demonstrate forward 
flexion limited to 30 degrees or ankylosis of the entire or 
thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an evaluation in excess of 20 percent 
on and after September 26, 2003 is not warranted.

Consideration has also been given to an increased evaluation 
under other potentially applicable diagnostic codes on and 
after September 26, 2003.  Schafrath, 1 Vet. App. at 595.  
Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula For 
Rating Intervertebral Disc Syndrome Based On Incapacitating 
Episodes, Note (1).  The evidence of record does not 
demonstrate any physician-ordered bed rest.  Accordingly, 
alternate diagnostic codes do not provide for an increased 
evaluation on and after September 26, 2003.  

Also under the rating criteria for spine disabilities on and 
after September 26, 2003, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (1).  The veteran reported 
radiating pain down his right leg in February 2004, August 
2004, April 2005, September 2005, and March 2006 VA medical 
records.  But those VA records also noted intact neurological 
examinations.  In an April 2005 VA record, examination 
indicated no focal or sensory deficits, 1+ deep tendon 
reflexes of the right side and 2+ of the left side, negative 
Romberg's sign, and good tandem walk.  In September 2005 and 
March 2006 VA records, there were no focal or sensory 
deficits, 1+ right deep tendon reflexes, 2+ left deep tendon 
reflexes, and negative Romberg's sign, but the veteran was 
unable to tandem walk.  In a September 2006 VA record, the 
veteran reported left leg intermittent numbness and cramp in 
his left greater than right lower extremities.  He denied 
bowel or bladder function changes.  There were 1/4 deep tendon 
reflexes of the lower extremities.  Motor nerve conduction 
studies sensory studies showed no evidence of radiculopathy 
in the lower extremities.  At the September 2006 VA spine 
examination, the veteran reported paresthesias, but denied 
urinary and fecal incontinence, numbness, and leg or foot 
weakness.  Examination showed a normal bilateral lower 
extremities sensation and reflexes.  There was a negative 
Lasegue's sign.  Electrodiagnostic testing indicated no 
evidence of radiculopathy of the lower extremities.  Another 
VA examiner reviewed the spine examination and noted that 
although the study did not support acute radiculopathy, the 
absence of right H wave could support S1 root compression, 
undetermined time, which was also concordant with imaging.  
In an October 2006 VA record, there were positive straight 
leg raise tests.  In an April 2007 VA record, the veteran 
denied radicular symptoms.  Although one VA examiner found 
that testing could support root compression, the examiner 
also noted that the studies did not support acute 
radiculopathy.  Additionally, the other evidence of record 
demonstrates intermittent subjective reports of neurological 
manifestations, but objective evidence showed intact 
neurological and sensory examinations.  Accordingly, a 
separate evaluation for any objective neurological 
manifestation of a lumbar spine disorder is not warranted.  

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not 
contemplated in the current 20 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  
Factors involved in evaluating and rating disabilities of the 
joints include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  In VA medical records 
throughout the time period, the veteran reported low back 
pain that was partially relieved by rest, methadone, and 
sleeping on the floor.  The veteran used a transcutaneous 
electrical nerve stimulation (TENS) unit and various 
medications.  The pain ranged from 4/10 to 10/10 but averaged 
8 to 9/10.  In another May 2002 VA record, the veteran 
reported his pain was constant, sharp, dull, aching, and 
stabbing.  Activity and lifting made the pain worse.  At the 
February 2003 VA general medical examination, the veteran 
reported his pain varied in intensity, and that sometimes the 
pain was so bad that his wife had to help him out of bed and 
to walk to the bathroom.  He stated that he could not drive 
more than 10 or 15 minutes.  At the  March 2003 VA joints 
examination, the veteran reported that his low back pain felt 
like a hot poker or knife in his back.  He stated that he did 
not work due to the severity of his pain.  In a February and 
August 2004 VA records, the lumbar spine was tender.  In an 
August 2006 VA record, the veteran reported limited 
activities due to back pain.  At the September 2006 VA spine 
examination, the veteran reported his pain was worsened by 
repetitive bending.  He reported stiffness and spasms, but no 
leg or foot weakness, falls, or unsteadiness.  He reported 
moderate flare-ups that occurred every 1 to 2 months, lasted 
1 to 2 weeks, and were precipitated by bending and lifting.  
There were no incapacitating episodes in the last year.  He 
used 2 canes and a brace and could only walk 1/4 mile.  In an 
April 2007 VA record, the veteran reported that the methadone 
kept his back pain at around 3 to 4/10.  

In VA medical records from May 2002, July 2002, January 2003, 
February 2003, March 2003, July 2003, April 2005, September 
2005, March 2006, and September 2006, the objective medical 
evidence of record found painful range of motion, tenderness, 
and normal gait.  In a May 2002 VA medical record, the 
examiner noted the veteran could not heel or toe walk.  At 
the February 2003 VA general medical examination, there was 
an antalgic gait that favored the right lower extremity.  At 
the March 2003 VA joints examination, there was moderately 
severe spasm.  In September 2006 VA records, there was 5/5 
strength and non-tender spine.  At the September 2006 VA 
spine examination, there was no thoracic sacrospinalis spasm, 
atrophy, guarding, or weakness, but there was right pain with 
motion and tenderness.  The pelvis was tilted left.  There 
was no gibbus, kyphosis, list, scoliosis or reverse lordosis, 
but there was lumbar flattening and lumbar lordosis.  There 
was 5/5 strength, normal muscle tone, and no muscle atrophy.  
There was no additional limitation of motion upon repetition 
in any range of motion.  The veteran reported that his usual 
occupation was motorcycle mechanic and that he was not 
currently employed.  The examiner found the lumbar spine 
disorder caused significant effects on the veteran's usual 
occupation, severe effects on sports, moderate effects on 
chores, exercise, and recreation, mild effects on shopping 
and traveling, and no effects on feeding, bathing, dressing 
toileting, and grooming.  The veteran reported that he 
limited his time in the woods and gardening.  In an April 
2007 VA record, there was normal ambulation, 5/5 strength, no 
spinal tenderness, and no spasms.  

The evidence thus shows low back pain and painful range of 
motion with flare-ups.  The veteran uses a TENS unit and 
various medications to relieve his pain.  The objective 
evidence of record also demonstrates no additional limitation 
of motion upon repetition, good strength, good muscle tone, 
no excess or restricted movement, no weakness, or lack of 
coordination.  Accordingly, there is no additional functional 
loss not contemplated in the 20 percent rating and an 
increased evaluation on this basis is not warranted.  


Cervical spine disorder evaluation prior to September 26, 
2003

Prior to February 10, 2003, the veteran's 10 percent 
evaluation for a cervical spine disorder contemplated 
traumatic arthritis with slight limitation of cervical spine 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 
(2003); see also 38 C.F.R. § 4.27.  For limitation of 
cervical spine motion, 20 and 30 percent evaluations were 
assigned for moderate and severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  In March 2002 
VA record, the veteran reported neck pain.  In May 2002 VA 
records, the veteran reported upper back pain.  Upon 
examination, there was moderate tenderness of the bilateral 
shoulders.  A cervical spine MRI showed minimal central disc 
herniation at C6-C7 without contouring of the cord.  The 
evidence of record thus does not demonstrate moderate or 
severe limitation of motion.  Accordingly, an evaluation in 
excess of 10 percent for a cervical spine disorder is not 
warranted prior to February 10, 2003.  

From February 10, 2003 to September 26, 2003, the veteran's 
20 percent evaluation contemplated traumatic arthritis with 
moderate limitation of cervical spine motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5290 (2003); see also 38 
C.F.R. § 4.27.  A 30 percent evaluation was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003).  For VA purposes, normal forward flexion of 
the cervical spine is zero to 45 degrees, extension is zero 
to 45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2007).  At the 
February 2003 VA general medical examination, there was 
cervical spine forward flexion to 30 degrees, extension to 20 
degrees, left lateral bending to 15 degrees, right lateral 
bending to 20 degrees, right rotation to 60 degrees, and left 
rotation to 50 degrees.  The impression was cervical spine 
osteoarthritis.  At the March 2003 VA joints examination, 
there was cervical spine forward flexion to 45 degrees, 
extension to 50 degrees, rotation to 40 degrees, and lateral 
bending to 40 degrees.  The evidence thus shows approximately 
2/3 or full forward flexion, 1/2 or full extension, 1/3 or 
almost full lateral flexion, and 1/2 rotation.  These findings 
more closely approximate moderate, rather than severe, 
limitation of cervical spine motion.  Accordingly, an 
evaluation in excess of 20 percent for a cervical spine 
disorder is not warranted from February 10, 2003 to September 
26, 2003.


Consideration has been given to evaluations in excess of 10 
or 20 percent under other potentially applicable diagnostic 
codes, prior to September 26, 2003.  Schafrath, 1 Vet. App. 
at 595.  For intervertebral disc syndrome, a 20 percent 
evaluation was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 40 
percent evaluation was assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  An incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  A September 2001 VA medical 
record noted normal left arm nerve conduction studies.  In 
May 2002 VA records, the veteran reported upper back pain and 
left arm numbness.  Upon examination, there was intact 
sensation.  At the February 2003 VA general medical 
examination, there were somewhat diminished reflexes of the 
biceps and triceps.  At the March 2003 VA joints examination, 
the veteran reported numbness of the entire left side, 
including his left arm.  There were 2+ and symmetrical 
reflexes and intact sensation.  The assessment was cervical 
spine degenerative disc disease.  The evidence of record did 
not demonstrate any physician-prescribed bed rest or 
demonstrate cervical spine neurologic signs and symptoms that 
were present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Accordingly, increased 
evaluations are not warranted under the diagnostic code for 
intervertebral disc syndrome.  

Additionally, the RO has granted service connection to and 
separately evaluated a lumbar spine disorder.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5294, 5295 (2003).  
Moreover, the evidence of record does not indicate fracture 
of a cervical vertebra, ankylosis of the complete, cervical, 
or dorsal spine, or limitation of dorsal spine motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5291 (2003).  Accordingly, prior to September 26, 2003, 
increased evaluations are not warranted under alternate 
diagnostic codes.

Cervical spine disorder evaluation on and after September 26, 
2003

On and after September 26, 2003, the veteran's 20 percent 
evaluation contemplates forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General 
Rating Formula.  A 30 percent evaluation is assigned for 
forward flexion of the cervical spine 15 degrees or less or 
favorable ankylosis of the entire cervical spine, a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine, and a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.  At the September 
2006 VA spine examination, there was cervical spine forward 
flexion to 50 degrees, extension to 40 degrees, right lateral 
flexion to 40 degrees, left lateral flexion to 45 degrees, 
right lateral rotation to 30 degrees, and left lateral 
rotation to 45 degrees.  The examiner found there was no 
cervical spine ankylosis.  The evidence thus shows forward 
flexion in excess of 15 degrees and does not demonstrate 
favorable or unfavorable ankylosis of the cervical or entire 
spine.  Accordingly, on and after September 26, 2003, an 
increased evaluation is not warranted.

Consideration has been given to an increased evaluation under 
other potentially applicable diagnostic codes, on and after 
September 26, 2003.  Schafrath, 1 Vet. App. at 595.  Under 
the rating criteria for intervertebral disc syndrome, a 40 
percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Formula For 
Rating Intervertebral Disc Syndrome Based On Incapacitating 
Episodes, Note (1).  But the evidence of record does not 
indicated any physician-ordered bed rest.  Accordingly, an 
evaluation in excess of 20 percent is not warranted on and 
after September 26, 2003.

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  In a September 2006 VA medical 
record, the veteran reported left arm intermittent numbness.  
There was 5/5 strength and 1/4 deep tendon reflexes of the 
upper extremities.  Nerve conduction studies showed no 
evidence of radiculopathy in the upper extremities.  At the 
September 2006 VA spine examination the veteran reported 
paresthesias and arm numbness.  Upon examination, there was 
5/5 bilateral upper extremity strength,  normal reflexes, and 
normal muscle tone without atrophy.  There was a normal 
bilateral upper extremities sensory examination and 
electrodiagnostic testing indicated no evidence of 
radiculopathy of the upper extremities.  In an April 2007 VA 
record, the veteran denied radicular symptoms.  The evidence 
thus shows intermittent subjective complaints of upper 
extremity numbness but the objective medical evidence of 
record demonstrates that the cervical spine disorder does not 
have neurological manifestations.  Accordingly, no separate 
evaluation for any neurological manifestations of a cervical 
spine disorder is warranted.

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not 
contemplated in the evaluations for the veteran's cervical 
spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  Throughout the time period, the veteran reported 
intermittent neck pain.  In a March 2002 VA medical record, 
the veteran reported the pain was partially relieved by 
medication.  In a May 2002 VA record, the veteran reported 
left arm numbness.  At the March 2003 VA joints examination, 
the veteran numbness of the entire left side, including his 
left arm.  He stated that there were no pain triggers, the 
pain was throbbing not stabbing, and he did not work due to 
the severity of his pain.  At the September 2006 VA spine 
examination, the veteran reported that repetitive bending 
worsened his pain.  He also reported arm numbness and 
paresthesias, but denied weakness.  He used various 
medications and TENS unit.  

In a May 2002 VA record, there was moderate tenderness over 
the bilateral shoulders.  At the February 2003 VA general 
medical examination, there was no tenderness of the cervical 
spine, but there was painful range of motion.  At the March 
2003 VA joints examination, there was painful range of 
motion.  In a September 2006 VA record, there was 5/5 
strength of the upper extremities, 104 deep tendon reflexes 
of the upper extremities.  At the September 2006 VA spine 
examination, there was spasm of the right sacrospinalis with 
guarding and tenderness but no atrophy.  There was no left 
guarding, spasm, or tenderness.  There was no thoracic 
sacrospinalis spasm, atrophy, guarding, or weakness, but 
there was right pain and tenderness.  There was a forward 
head.  There was also normal muscle tone and no atrophy.  
There was painful range of cervical spine motion without 
additional limitation of motion upon repetition in any range 
of motion.  The veteran reported that his usual occupation 
was motorcycle mechanic and that he was not currently 
employed.  The examiner found that the cervical spine 
disorder caused significant effects on the veteran's 
employment.  There were moderate effects on exercise and 
sports, mild effects on chores, shopping, recreation, and 
traveling, and no effects on bathing, dressing, and 
toileting.  Thus the evidence shows subjective evidence of 
pain and painful range of motion, with flare-ups upon 
bending, and the objective evidence of record shows neck 
muscle spasms but no additional limitation of motion upon 
repetition, weakness, lack or coordination, or restricted or 
excess movement.  Accordingly, there is no additional 
functional loss not contemplated in the assigned rating and 
an increased evaluation on this basis is not warranted.  

Additional consideration for evaluations

Consideration has also been given to whether the issue of 
whether the schedular evaluations in this appeal inadequate, 
thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of the assigned ratings are 
provided for certain manifestations of the service-connected 
right knee, lumbar spine, and cervical spine disorders, but 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, there is no evidence of 
an exceptional disability picture.  The veteran has not 
required hospitalization due to his right knee, lumbar spine, 
or cervical spine disorders.  In the absence of these 
factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

After review of the evidence, the evidence of record does not 
warrant evaluations in excess of those assigned for right 
knee arthritis, right knee instability, a lumbar spine 
disorder, or a cervical spine disorder at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); see also Hart, 21 Vet. App. 505; 
Fenderson, 12 Vet. App. at 126.  Finally, in reaching these 
decisions the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent for right knee 
arthritis is denied.

An initial evaluation in excess of 10 percent for right knee 
instability is denied.

An increased evaluation for a lumbar spine disorder is 
denied.

Prior to February 10, 2003, an increased evaluation for a 
cervical spine disorder is denied.

On and after February 10, 2003, an increased evaluation for a 
cervical spine disorder is denied.


REMAND

With respect to the claim of entitlement to TDIU, the appeal 
must be remanded for a medical examination.  In adjudicating 
a claim for TDIU, VA may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Accordingly, the RO must provide a medical examination as to 
whether the veteran's service-connected disabilities, alone 
and not in concert with any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.  

Accordingly, the case is remanded for the following action:

1.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, to include any 
medications taken for those disabilities, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


